        CASE 0:20-cv-00677-NEB-DTS Doc. 78 Filed 01/22/21 Page 1 of 14




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 LARRY ARMAN, CAMILLE ARMAN,                        Case No. 20‐CV‐677 (NEB/DTS)
 and L. A. and L. A., by and through their
 parents and natural guardians Larry
 Arman and Camille Arman,

                      Plaintiffs,

 v.                                                ORDER ON MOTION FOR PARTIAL
                                                 JUDGMENT ON THE PLEADINGS AND
 MINNEAPOLIS POLICE OFFICER                             MOTION TO DISMISS
 MATTHEW SEVERANCE, ST. PAUL
 POLICE DEPARTMENT OFFICER
 JASON BRUBAKER, and ST. PAUL
 POLICE DEPARTMENT OFFICER
 SALIM OMARI,

                      Defendants.



      In the execution of a no‐knock search warrant, St. Paul police officers Jason

Brubaker and Salim Omari shot and killed the plaintiffs’ dogs. The plaintiffs, Larry

Arman and Camille Arman, brought this lawsuit alleging constitutional violations and

common law claims arising from this incident. The original defendants in the case

included the City of Saint Paul and a number of its police officers who executed the search

warrant (together, the “St. Paul Defendants”), as well as the City of Minneapolis and

Officer Matthew Severance, who filed the application for the search warrant. The St. Paul

Defendants filed a motion for partial judgment on the pleadings, asserting that all claims



                                             1
        CASE 0:20-cv-00677-NEB-DTS Doc. 78 Filed 01/22/21 Page 2 of 14




against them except for the Fourth Amendment unreasonable‐seizure‐of‐property claim

against officers Brubaker and Omari individually should be dismissed. (ECF Nos. 22, 26

at 1.) The City of Minneapolis and Severance (together, “Minneapolis Defendants”) also

filed a motion to dismiss the claims against them for failure to state a claim. (ECF

Nos. 32, 34.)

       After discussion between the parties, the Armans filed a Second Amended

Complaint, dropping the cities and all individual defendants except officers Brubaker,

Omari, and Severance. (ECF No. 66 (“SAC”).) It alleges a single count of Fourth

Amendment violations of Title 42 U.S.C. Section 1983. (Id. ¶¶ 17–23.) The parties agree

that Count 1 contains three Fourth Amendment claims against the officers:

(1) unreasonable seizure; (2) excessive force; and (3) unreasonable search and seizure

based on a lack of probable cause for the no‐knock search warrant.1 The St. Paul

Defendants conceded that the Armans’ unreasonable‐seizure and excessive‐force claims

should proceed but argued that the probable cause claim against Brubaker and Omari

should be dismissed. (ECF No. 69 at 2.) At the hearing, the Armans informed the Court

that they concede to dismissal of the probable cause claims against Brubaker and Omari.

They also clarified that they allege only a probable cause claim against Severance. Thus,

the Court will grant the St. Paul Defendants’ motion for partial judgment on the pleadings


1At the hearing, the Armans confirmed that they no longer assert claims based on the
Fourteenth Amendment, notwithstanding the reference to this amendment in the Second
Amended Complaint. (SAC ¶ 2.)


                                            2
        CASE 0:20-cv-00677-NEB-DTS Doc. 78 Filed 01/22/21 Page 3 of 14




as unopposed. This clears all the procedural smoke, leaving only the issue of whether the

Second Amended Complaint states a probable cause claim against Minneapolis Officer

Severance.

                                    BACKGROUND

       The Court draws the following background from the Second Amended

Complaint, accepting its factual allegations as true and drawing all reasonable inferences

in the Armans’ favor.2 See Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th

Cir. 2014).

       On the morning of July 9, 2014, the Armans were in their home in St. Paul with

their two sons and two dogs. (SAC ¶ 6.) Mrs. Arman was awake and moving around the

house while the other family members were sleeping in the front living room. (Id. ¶ 7.)

Pursuant to a no‐knock search warrant, Officers Brubaker and Omari barged through the

Armans’ front door and began firing their weapons. (Id. ¶¶ 8, 17.) They did not announce

or otherwise warn that they were entering the home. (Id.) Brubaker and Omari had been

briefed by other officers that the Armans’ two dogs were aggressive, but they were not.




2 The Armans filed the Second Amended Complaint in response to the defendants’
motions. Where, as here, some defects raised in the original motion remain in the new
pleading, the court may consider the motion as being addressed to the amended
pleading. Bishop v. Abbott Lab’ys., No. 19‐CV‐420 (NEB/ECW), 2019 WL 6975449, at *3 (D.
Minn. Dec. 20, 2019) (quoting 6 Charles Alan Wright, et al., Federal Practice and Procedure
§ 1476 (3d ed. 2019)). Because the Armans continue to assert a probable cause claim
against Severance in the Second Amended Complaint, the Court considers the
Minneapolis Defendants’ motion as being addressed to the Second Amended Complaint.


                                            3
        CASE 0:20-cv-00677-NEB-DTS Doc. 78 Filed 01/22/21 Page 4 of 14




(Id. ¶ 9.) When Brubaker and Omari entered, they shot and killed the Armans’ dogs in

front of the family. (Id. ¶¶ 10–11.) Brubaker and Omari then zip‐tied Mr. Arman’s hands

and searched the house, destroying the Armans’ personal property, but found no

evidence of criminal activity in the house. (Id. ¶ 14.) The Armans maintain that they were

in fear for their safety as well as that of their children and unborn child (Mrs. Arman was

pregnant at the time), that their sons feared for their own safety as well as that of their

parents, and that they suffered physical injury, post‐traumatic stress disorder, property

damage, and other damages as a result of the defendants’ conduct. (Id. ¶¶ 13, 16, 23.)

       Minneapolis Officer Severance prepared the application for the search warrant

that led to this incident. (ECF No. 27‐1 (“Warrant”).) The application includes information

provided by a confidential reliable informant (“CRI”). (Id. at 2; SAC ¶ 18.) The Armans

question that CRI’s reliability and honesty, and thus contend that Severance acted with

reckless disregard as to whether the information was true. (SAC ¶¶ 18, 21, 22.) The

Armans maintain that the statements in the search warrant—that their home contained

drugs and guns—were false, and Severance acted with reckless disregard for the truth

when he failed to corroborate the information of illegal activity from the CRI. (Id.

¶¶ 18– 21.)




                                            4
         CASE 0:20-cv-00677-NEB-DTS Doc. 78 Filed 01/22/21 Page 5 of 14




                                        ANALYSIS

   I.      Standard under Rule 12(b)(6)

        The Minneapolis Defendants move to dismiss the probable cause claim against

Severance under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Rule 12(b)(6)

requires that the Court dismiss a complaint for failure to state a claim upon which relief

can be granted if it fails to plead “enough facts to state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). When reviewing a

Rule 12(b)(6) motion, a court must “tak[e] all facts alleged in the complaint as true, and

mak[e] reasonable inferences in favor of the nonmoving party.” Smithrud v. City of St.

Paul, 746 F.3d 391, 397 (8th Cir. 2014). Although the factual allegations need not be

detailed, they “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The facial

plausibility standard “asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. Thus, where a complaint alleges “facts that are ‘merely consistent with’

a defendantʹs liability, it ‘stops short of the line between possibility and plausibility of

entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557).

        Courts primarily consider the allegations in a complaint in determining whether

to grant a Rule 12(b)(6) motion. Zean v. Fairview Health Servs., 858 F.3d 520, 526 (8th



                                              5
        CASE 0:20-cv-00677-NEB-DTS Doc. 78 Filed 01/22/21 Page 6 of 14




Cir. 2017). Courts may also consider documents “necessarily embraced by the complaint”

in ruling on a Rule 12(b)(6) motion, including “documents whose contents are alleged in

a complaint and whose authenticity no party questions, but which are not physically

attached to the pleading.” Ryan v. Ryan, 889 F.3d 499, 505 (8th Cir. 2018) (citation omitted);

see Zean, 858 F.3d at 526 (similar). Here, the Court may consider the search warrant and

its application because they are public documents incorporated by reference into the

Second Amended Complaint. (SAC ¶¶ 8, 17–18; Warrant); see Minn. R. Crim. P. 33.04(a)

(“Search warrants and search warrant applications, affidavits, and inventories . . . must

be filed with the court administrator.”); Ashanti v. City of Golden Valley, 666 F.3d 1148, 1151

(8th Cir. 2012) (noting the contents of a notice of seizure and intent to forfeit vehicle were

alleged in the complaint and thus necessarily embraced by it). Moreover, no party

disputes the authenticity of the warrant and application, and the Armans rely on them in

their briefs. (E.g., ECF No. 58 at 2–3.)

       The Armans also ask the Court to consider declarations of Mr. Arman and his

attorney referenced in the Second Amended Complaint. (SAC ¶ 18.) Mr. Arman’s

declaration seeks to add information about who he believes the CRI was, and the CRI’s

possible motivation for providing false information to Severance. (ECF No. 55‐1 (filed

under seal).) The Armans’ counsel’s declaration asks the Court to deny the Rule 12

motion as it relates to probable cause and the warrant, and allow discovery to proceed

on this issue, pursuant to Rule 56(d) of the Federal Rules of Civil Procedure. (ECF Nos. 54‐



                                              6
        CASE 0:20-cv-00677-NEB-DTS Doc. 78 Filed 01/22/21 Page 7 of 14




2, 57); see Fed. R. Civ. P. 56(d) (providing in part that the court may allow time to take

discovery if a nonmovant shows by declaration that it cannot present facts essential to

justify its opposition).

       Rule 12(d) provides that if matters outside the pleadings “are presented to and not

excluded by the court, the motion must be treated as one for summary judgment under

Rule 56.” Fed. R. Civ. P. 12(d). “Matters outside the pleadings” include any written

evidence “in support of or in opposition to the pleading that provide some substantiation

for and does not merely reiterate what is said in the pleadings.” McAuley v. Fed. Ins. Co.,

500 F.3d 784, 787 (8th Cir. 2007) (quoted case omitted). Mr. Arman’s declaration—with

its new evidence regarding the CRI—presents matters outside the pleadings. The Court

finds that it can address the arguments while excluding Mr. Arman’s declaration from its

analysis and declines to convert the Rule 12(b)(6) motion into a motion for summary

judgment under Rule 56. Because Rule 56 does not apply to the current motion, the

Armans’ counsel’s request to conduct discovery under Rule 56(d) is denied. See Scheffler

v. Minn. Depʹt of Hum. Servs., No. 14‐CV‐2946 (JNE/SER), 2015 WL 10488875, at *7 (D.

Minn.), affʹd, 806 F.3d 448 (8th Cir. 2015) (denying motion for a continuance to conduct

discovery, explaining that the court’s consideration of public records specifically

embraced by the complaint did not convert a motion to dismiss to a motion for summary

judgment). The Court notes that at this stage of the litigation, it accepts as true the




                                            7
          CASE 0:20-cv-00677-NEB-DTS Doc. 78 Filed 01/22/21 Page 8 of 14




allegation that the Armans have reason to “question the reliability and the honesty of the

informant and have information as to his identity and his motivations to lie.” (SAC ¶ 18.)

   II.      Probable Cause Claim and Qualified Immunity

         A warrant application and affidavit must “‘describe circumstances showing a fair

probability that contraband or evidence of a crime will be found in a particular place’” to

establish probable cause. Fagnan v. City of Lino Lakes, 745 F.3d 318, 323 (8th Cir. 2014)

(quoting United States v. Keele, 589 F.3d 940, 943 (8th Cir. 2009)). Here, the warrant

application and affidavit recount the information Severance received from the CRI and

his own investigation. (Warrant at 2–3.) The CRI told Severance that the narcotics seller

was known as “Elbow” and provided a physical description. (Id. at 2.) The CRI also

advised Severance that “Elbow” was using a newer model Pontiac, an older model

Oldsmobile, and older model Chevy Caprice to distribute narcotics, and that “Elbow”

had been convicted and served prison time for weapons and narcotics offenses. (Id.) The

CRI identified the Armans’ home as the residence used by “Elbow” to store and sell

narcotics, and pointed out vehicles parked in front of the Armans’ home as the vehicles

used by “Elbow” in the distribution of narcotics. (Id.) Based on a photograph, the CRI

positively identified Mr. Arman as the male known to the CRI as “Elbow.” (Id.) The CRI

also informed Severance about drugs and guns: he told Severance that he had observed

a large quantity of marijuana packaged for street sale inside the Armans’ home within

the last seventy‐two hours, and that he had observed Mr. Arman carrying a silver semi‐



                                             8
        CASE 0:20-cv-00677-NEB-DTS Doc. 78 Filed 01/22/21 Page 9 of 14




auto handgun on his person within the last week. (Id.) Finally, the CRI advised Severance

that Mr. Arman was a known gang member who kept two very aggressive pit bull dogs

in the house for protection. (Id.) Severance’s own investigation found that Mr. Arman has

felony convictions for narcotics and weapons violations and is prohibited from

possessing a firearm. (Id.) Severance confirmed the home address, and the Minnesota

Driver and Vehicle Services website listed the vehicles pointed out by the CRI as

registered to Mr. Arman. (Id.) The warrant application notes that Severance had used

information provided by the CRI in previous similar investigations, and that the CRIʹs

information “has always proved honest and accurate.” (Id.)

       The Minneapolis Defendants argue that qualified immunity bars the Armans’

probable cause claim against Severance. Whether an official may be held personally liable

for an official act or protected by qualified immunity “generally turns on the objective

legal reasonableness of the official’s action, assessed in light of the legal rules that were

clearly established at the time it was taken.” Kiesling v. Holladay, 859 F.3d 529, 533 (8th

Cir. 2017) (cleaned up). Where an alleged Fourth Amendment violation involves a search

or seizure conducted pursuant to a warrant, the Court’s analysis of qualified immunity

is guided by Messerschmidt v. Millender, 565 U.S. 535 (2012). Id. In Messerschmidt, the

Supreme Court recognized that a warrant generally confers a “shield of immunity” to

officers acting within the scope of its authority. 565 U.S. at 547. “[T]he fact that a neutral

magistrate has issued a warrant is the clearest indication that the officers acted in an



                                              9
       CASE 0:20-cv-00677-NEB-DTS Doc. 78 Filed 01/22/21 Page 10 of 14




objectively reasonable manner.” Id. at 546. However, an exception exists “where the

warrant was based on an affidavit so lacking in indicia of probable cause as to render

official belief in its existence entirely unreasonable.” Id. at 547 (citation and quotation

marks omitted). Because the Armans do not allege that the magistrate who issued the

warrant was not neutral, the warrant grants the officers a “shield of immunity” unless it

was based on an affidavit so lacking in indicia of probable cause that it renders their belief

in the existence of probable cause “entirely unreasonable.” Id. at 547; see Kiesling, 859 F.3d

at 534 (explaining the inquiry is “whether it was ‘entirely unreasonable’ for an officer to

believe that the warrant application established probable cause”). “[T]he threshold for

establishing this exception is a high one.”3 Messerschmidt, 565 U.S. at 547.

       The Armans question the reliability of the CRI and maintain that Severance should

have known that the CRI’s information was unreliable. (SAC ¶¶ 18, 21). “When an

informantʹs information is at least partly corroborated, . . . attacks upon credibility and

reliability are not crucial to the finding of probable cause.” United States v. Gladney, 48

F.3d 309, 313 (8th Cir. 1995) (citation and quotation marks omitted). And “[w]hen an

informant has provided reliable information in the past or where his tip was




3The Armans ignore Messerschmidt and ask the Court to consider Minnesota state law to
determine whether probable cause existed. (ECF No. 58 at 7–8 (citing State v. Albrecht, 465
N.W.2d 107 (Minn. Ct. App. 1991)).) But “a violation of state law, without more, does not
state a claim under the federal Constitution or 42 U.S.C. § 1983.” Colbert v. Roling, 233 F.
Appʹx 587, 589–90 (8th Cir. 2007) (citations omitted). Thus, Severance’s alleged state law
violations, standing alone, do not support a Section 1983 claim.


                                             10
       CASE 0:20-cv-00677-NEB-DTS Doc. 78 Filed 01/22/21 Page 11 of 14




independently corroborated, a court may deem the informantʹs tip sufficiently reliable to

support a probable cause determination.” United States v. Caswell, 436 F.3d 894, 898 (8th

Cir. 2006). An “explicit and detailed description of alleged wrongdoing, along with a

statement that the event was observed firsthand, entitles [an informant’s] tip to greater

weight than might otherwise be the case.” United States v. Leppert, 408 F.3d 1039, 1042 (8th

Cir. 2005) (citation omitted); see United States v. Williams, 10 F.3d 590, 594 (8th Cir. 1993)

(finding informantʹs information credible because it was based on his “first‐hand

observations, not merely from rumor or innuendo,” and the informant had provided

reliable information in the past). The corroboration of “minor, innocent details” can

establish probable cause. United States v. Tyler, 238 F.3d 1036, 1039 (8th Cir. 2001) (citation

omitted).

       The Minneapolis Defendants argue that because the Armans dropped their

probable cause claim against Brubaker and Omari, they effectively concede that the

warrant contained sufficient indicia of probable cause on its face. The Court agrees. As

the Armans’ counsel argued at the hearing, the claim against Severance is based on his

alleged “reckless disregard” as to (1) the truth of the CRI’s information that there were

guns and drugs at the Arman’s home, and (2) the CRI’s reliability. (SAC ¶¶ 18, 21); see

generally Murray v. Lene, 595 F.3d 868, 872 (8th Cir. 2010) (construing complaint to allege

both a claim that plaintiff was arrested without probable cause, and “a similar, but




                                              11
       CASE 0:20-cv-00677-NEB-DTS Doc. 78 Filed 01/22/21 Page 12 of 14




distinct, claim that defendant violated plaintiffʹs Fourth Amendment rights by submitting

a false and misleading affidavit in support of the warrant for his arrest”) (cleaned up).

       An application for a warrant based upon an affidavit containing a “deliberate

falsehood” or “reckless disregard for the truth” violates the Fourth Amendment and

subjects the officer to Section 1983 liability. Morris v. Lanpher, 563 F.3d 399, 402 (8th

Cir. 2009). “Truthful in this context means that the information put forth is ‘believed or

appropriately accepted by the affiant as true.’” Id. (quoting Franks v. Delaware, 438

U.S. 154, 165 (1978)). “The test for determining whether an affiant’s statements were

made with reckless disregard for the truth is whether, after viewing all the evidence, the

affiant must have entertained serious doubts as to the truth of [the affiant’s] statements

or had obvious reasons to doubt the accuracy of the information . . . reported.” Miles v.

Coleman, No. 15‐CV‐3696 (WMW/FLN), 2017 WL 2870498, at *4 (D. Minn. July 5, 2017)

(quoting United States v. Butler, 594 F.3d 955, 961 (8th Cir. 2010)).

       At this stage of litigation, the Court must accept what the Armans have properly

pled as being true. Although the factual allegations in the complaint need not be detailed,

they “must be enough to raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555. The Armans simply have not done so regarding this claim against Severance.

The Second Amended Complaint questions the credibility of the CRI but does not plead

factual content allowing the Court to draw the reasonable inference that Severance

recklessly disregarded the truth in connection with his application for the search warrant.



                                              12
       CASE 0:20-cv-00677-NEB-DTS Doc. 78 Filed 01/22/21 Page 13 of 14




Iqbal, 556 U.S. at 678. It does not provide factual allegations indicating that Severance

must have entertained serious doubts as to the truth of the CRI’s statements or had

obvious reasons to doubt the accuracy of the CRI’s information. The warrant, which the

Second Amended Complaint embraces, provides that Severance had received reliable

information from the CRI before, and that Severance took steps to confirm the CRI’s

information about Mr. Arman. (Warrant at 2.) While Mr. Arman’s home address,

vehicles, and criminal record might be considered minor, innocent details, such

corroboration can constitute probable cause. See United States v. Faulkner, 826 F.3d 1139,

1145 (8th Cir. 2016) (finding that where corroborated information established that the CRI

was providing accurate information about verifiable details, the fact that the corroborated

details were not about criminal activity did not “subtract from the probable cause

analysis”). Because the Second Amended Complaint fails to allege facts supporting the

conclusory allegation that Severance acted in reckless disregard of the truth, the probable

cause claim against him is dismissed.

                                     CONCLUSION

       Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

       1.     St. Paul Defendants’ Motion for Partial Judgment on the Pleadings (ECF

              No. 22) is GRANTED;




                                            13
       CASE 0:20-cv-00677-NEB-DTS Doc. 78 Filed 01/22/21 Page 14 of 14




      2.     Defendants Officer Matthew Severance and City of Minneapolis’ Motion to

             Dismiss (ECF No. 32) is GRANTED; and

      3.     The claim against Severance is DISMISSED WITHOUT PREJUDICE.




Dated: January 22, 2021                      BY THE COURT:

                                             s/Nancy E. Brasel
                                             Nancy E. Brasel
                                             United States District Judge




                                        14
